DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the secondary noise source of claim 25, as well as the pistons, springs, baffles and rings of claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 requires the limitation, “wherein selecting the tuned port further comprises clamping a damper within a joint between the hollow canister and the exhaust system.”  Claim 16, from which claim 21 depends, requires the exact same limitation in lines 6-8, and therefore renders claim 21 indefinite as it is unclear if Applicant is attempting to claim an additional damper clamed within a joint, or if the language is merely an unintentional duplicate of the language of claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-21, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (5,388,408) in view of Suzuki (JP 05001532) and Yamamoto (7,464,789).
With respect to Claim 16, Lawrence teaches method for attenuating drone exhibited by an exhaust system (Figures 1-3, 26-31, #10) of an internal combustion engine (Col. 5, Lines 9-27), comprising: providing a hollow canister (26/26’) having a length and a diameter suitable for use in a drone elimination muffler; selecting a tuned port (defined by port including valve #40/40’) having a length and diameter suitable for operating in concert with the hollow canister (26/26’) to attenuate exhaust drone; and connecting a first end (end opposite canister #26/26’) of the tuned port (defined by port including valve #40/40’) to the canister (26/26') and connecting a second end (end opposite canister #26/26’) of the tuned port (defined by port including valve #40/40’) to the exhaust system (10), such that the canister (26/26’) and the tuned port (defined by port including valve #40/40’) substantially attenuate exhaust drone at one or more frequencies of engine operation (Col.6, Lines 28-37).  Lawrence fails to explicitly teach wherein the second end is connected to the exhaust system at an outlet of a second muffler, and wherein selecting the tuned port includes clamping a damper clamped within a joint between the hollow canister and the exhaust system, wherein the damper comprises a perforated stainless steel sheet.  However, Lawrence does teach that sound dissipating/muffling components #44 or #220 can be inserted in conduit #208 as shown in Figure 28, and “likewise, inserts #220 can be mounted in other portions within the exhaust system while accomplishing the same sound dissipating function (Col. 12, Lines 35-68).”  One of ordinary skill would recognize that exhaust pipe sections #24a/b are locations within the exhaust system that inserts #220 can be mounted for further sound dissipation as discussed by Lawrence.  In this case, pipe portions #24a/b having sound dissipating inserts #220 would be considered a muffler/second muffler, and therefore it would be obvious that Lawrence teaches wherein the second end (end of port including valve #40/40’ opposite canister #26/26’) is connected to the exhaust system (10) at an outlet of a second muffler (could be pipes #24a/b having sound dissipating inserts #220 mounted therein – Col. 12, Lines 59-68).  Suzuki teaches wherein it is known to provide a port (#11/12 - when combined with tuned port of Lawrence) with a damper (60/90/90’) clamped within a joint (see joint in Figures 1-8) between exhaust components (components attached with respective cover components #20 and #20), wherein the damper comprises a perforated wire mesh (see translated abstract – note that mesh constitutes perforations), such that when combined teaches wherein selecting a tuned port includes clamping a damper clamped within a joint between the canister and the exhaust system, wherein the damper comprises a perforated wire mesh.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Lawrence, with the apparatus of Suzuki so as to prevent any knock from forming in an exhaust pipe joint.  Yamamoto teaches wherein it is known to provide a similar wire mesh damper material (Figures 1 and 3, #8) for use in an exhaust component (1), formed from a stainless steel wire mesh sheet (#8, Col. 2, Lines 4-6; Col. 5, Lines 13-56).  Because each of Lawrence, Suzuki and Yamamoto are exhaust component devices subject to high heat, and Yamamoto specifically uses a wire mesh dampening material made from stainless steel due to the heat-resistant properties of stainless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Lawrence as modified, with the apparatus of Yamamoto in order to improve heat resistant properties of the wire mesh material.  Further, it is noted that the claimed method steps are necessitated by the product structure.
With respect to Claim 18, Lawrence, Suzuki and Yamamoto are relied upon for the reason and disclosures set forth above.  Lawrence further teaches a hollow canister (26/26’).  Lawrence, Suzuki and Yamamoto fail to explicitly teach wherein providing the hollow canister further comprises maximizing a size of the drone elimination muffler so as to increase an effective bandwidth of attenuation.  It would have been an obvious design choice to provide wherein providing the hollow canister further comprises maximizing a size of the drone elimination muffler so as to increase an effective bandwidth of attenuation, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to Claim 19, Lawrence, Suzuki and Yamamoto are relied upon for the reason and disclosures set forth above.  Lawrence further teaches wherein the drone elimination muffler (26/26’) is intended to attenuate or control noise in the exhaust system (10) (Col. 2, Line 10-Col. 3, Line 62).  Lawrence, Suzuki and Yamamoto fail to explicitly teach ensuring a natural frequency of the drone elimination muffler is substantially equal to an excitation frequency of the exhaust system so as to optimize attenuation of drone exhibited by the exhaust system.  However, the Examiner considers it to be obvious that the device of Lawrence functionally ensures a natural frequency of the drone elimination muffler is substantially equal to an excitation frequency of the exhaust system so as to optimize attenuation of drone exhibited by the exhaust system, as if the frequencies of the attenuation device and noise source were not substantially equal, the device would not function as intended.  
With respect to Claim 20, Lawrence, Suzuki and Yamamoto are relied upon for the reason and disclosures set forth above.  Lawrence further teaches a drone elimination muffler (26/26’) having inherent, but unspecified dimensions.  Lawrence, Suzuki and Yamamoto fail to explicitly teach ensuring the dimensions of the drone elimination muffler do not exceed substantially a quarter wavelength of the natural frequency of the drone elimination muffler so as to minimize any effects due to standing waves within the hollow canister.  It would have been an obvious design choice to provide wherein the method includes ensuring the dimensions of the drone elimination muffler do not exceed substantially a quarter wavelength of the natural frequency of the drone elimination muffler so as to minimize any effects due to standing waves within the hollow canister., since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to Claim 21, Lawrence, Suzuki and Yamamoto are relied upon for the reason and disclosures set forth above.  Suzuki and Yamamoto further teaches wherein the damper (Suzuki, #60/90/90’ when combined) comprises a perforated stainless steel (Yamamoto, #8 when combined, Col. 2, Lines 4-6; Col. 5, Lines 13-56) having an inherent, but undisclosed amount of perforation.  Lawrence, Suzuki and Yamamoto fail to explicitly teach wherein the damper comprises at least a 40% open perforated stainless steel sheet.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein the damper comprises at least a 40% open perforated stainless steel sheet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Further, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to Claim 24, Lawrence teaches further comprising incorporating a valve (40/40’) into the second end (end of port including valve #40/40’ opposite canister #26/26’) of the tuned port (defined by port including valve #40/40’) so as to enable switching the drone elimination muffler (26/26’) between a closed state in which the exhaust system operates in absence of influence due to the drone elimination muffler, and an open state in which the drone elimination muffler attenuates drone exhibited by the exhaust system (10) (Col. 5, Lines 57-67).
With respect to Claim 26, Lawrence teaches further comprising coupling any of pistons, springs, baffles rings, dampers, joints, and the like (82), with the drone elimination muffler so as to optimize drone attenuation across a range of operating speeds of the internal combustion engine.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (5,388,408), Suzuki (JP 05001532) and Yamamoto (7,464,789), as applied to claim 10 above, and further in view of Wirth (8,453,792).
With respect to Claim 17, Lawrence, Suzuki and Yamamoto are relied upon for the reason and disclosures set forth above.  Lawrence further teaches selecting the tuned port (defined by port including valve #40/40’). Lawrence, Suzuki and Yamamoto fail to teach wherein selecting the tuned port (7) further comprises accounting for effects due to an operating temperature, or a temperature range, of the exhaust system.  Wirth teaches a similar method for attenuating drone exhibited by an exhaust system (Figures 1-4, #10) of an internal combustion engine (2), comprising: providing a hollow canister (6/9) having a length and a diameter suitable for use in a drone elimination muffler; selecting a tuned port (7) having a length and diameter suitable for operating in concert with the hollow canister (6/9) to attenuate exhaust drone; and connecting a first end of the tuned port (7) to the canister (6/9) and connecting a second end of the tuned port (7) to the exhaust system (3/8), such that the canister (6/9) and the tuned port (7) substantially attenuate exhaust drone at one or more frequencies of engine operation (Col. 4, Line 44-Col. 5, Lines 4), wherein selecting the tuned port (7) further comprises accounting for effects due to an operating temperature, or a temperature range (via temperature sensor #32), of the exhaust system (3) (Col. 7, Lines 1-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Lawrence as modified, with the apparatus of Wirt so as to activate and deactivate the respective resonance volume (i.e. canister #6/9) as a function of the exhaust gas temperature.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (5,388,408), Suzuki (JP 05001532) and Yamamoto (7,464,789), as applied to claims 1 and 10 above, and further in view of Wirth (8,453,792) and Meneely (2007/0227807).
With respect to Claim 22, Lawrence, Suzuki and Yamamoto are relied upon for the reason and disclosures set forth above.  Lawrence further teaches selecting the tuned port (defined by port including valve #40/40’). Lawrence, Suzuki and Yamamoto fail to teach comprising placing a first thermocouple in thermal contact with the tuned port, and placing a second thermocouple in thermal contact with the hollow canister, the first and second thermocouples being configured to respectively detect a temperature of the tuned port and a temperature of the hollow canister.  Wirth teaches a similar method for attenuating drone exhibited by an exhaust system (Figures 1-4, #10) of an internal combustion engine (2), comprising: providing a hollow canister (6/9) having a length and a diameter suitable for use in a drone elimination muffler; selecting a tuned port (7) having a length and diameter suitable for operating in concert with the hollow canister (6/9) to attenuate exhaust drone; and connecting a first end of the tuned port (7) to the canister (6/9) and connecting a second end of the tuned port (7) to the exhaust system (3/8), such that the canister (6/9) and the tuned port (7) substantially attenuate exhaust drone at one or more frequencies of engine operation (Col. 4, Line 44-Col. 5, Lines 4), and further comprising placing a first thermocouple (Figure 4, #32) is in thermal contact with the tuned port (7), the first thermocouple (32) being configured to detect a temperature of the tuned port.  Further, it has been held that the recitation than an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. Further, the location of sensor #32 being in contact with the tuned port #7 will provide it with the ability detect a temperature of the tuned port, so as to be “configured” to do so.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Lawrence as modified, with the apparatus of Wirt so as to activate and deactivate the respective resonance volume (i.e. canister #6/9) as a function of the exhaust gas temperature.  Meneely teaches wherein it is known to provide a thermocouple (second thermocouple when combined - Figures 7 and 8, #84) in thermal contact with the canister (#110, when combined), and the second thermocouple (84) being configured to detect a temperature of the canister (#110, when combined) wherein the thermocouple can also be located in a muffler/canister inlet ([0076]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Lawrence as modified, with the apparatus of Meneely so as to monitor a temperature of exhaust gas entering the muffler or canister.  Further, it has been held that the recitation than an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. Further, the location of sensor #84 being in contact with the muffler/canister #110 will provide it with the ability detect a temperature of the muffler/canister #110, so as to be “configured” to do so.
With respect to Claim 23, the combination of Lawrence, Suzuki, Yamamoto, Wirth and Meneely teach configuring the first (Wirth, #32) and second (Meneely, #84) thermocouples to respectively monitor the temperature of the tuned port (Lawrence, defined by port including valve #40/40’) and the hollow canister (Lawrence, #26/26’) for the purpose of optimizing attenuation of drone in the exhaust system during exhaust gas temperature changes.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence
(5,388,408) ) in view of Suzuki (JP 05001532) and Yamamoto (7,464,789), as applied to claim 16 above, and further in view of Keck (2015/0255054).
	With respect to Claim 25, Lawrence is relied upon for the reasons and disclosures set forth above. Lawrence further teaches a drone elimination muffler (26/26’). Lawrence fails to teach further comprising coupling the drone elimination muffler with a source of secondary noise so as to control exhaust drone by way of destructive acoustic interference. Keck teaches wherein it is known to couple a similar the drone elimination muffler (10, when combined) with a source of secondary noise (via transducer #20) so as to control exhaust drone by way of destructive acoustic interference ([0008], [0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Lawrence, with the apparatus of Keck so as to further reduce noise by incorporating an active noise control system into the exhaust system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-16 of U.S. Patent No. 10,519,828. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to Claim 16, see claim 8 of U.S. Patent No. 10,519,828.
	With respect to Claim 17, see claim 9 of U.S. Patent No. 10,519,828.
	With respect to Claim 18, see claim 10 of U.S. Patent No. 10,519,828.
	With respect to Claim 19, see claim 11 of U.S. Patent No. 10,519,828.
	With respect to Claim 20, see claim 12 of U.S. Patent No. 10,519,828.
	With respect to Claim 21, see claims 8 and 13 of U.S. Patent No. 10,519,828.
	With respect to Claim 22, see claims 8 and 14 of U.S. Patent No. 10,519,828.
	With respect to Claim 23, see claim 15 of U.S. Patent No. 10,519,828.
	With respect to Claim 24, see claim 16 of U.S. Patent No. 10,519,828.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to drone elimination muffler are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837